Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 30, 2021 has been entered.
Response to Amendment
In the amendment filed on August 30, 2021, the following has occurred: claim(s) 1, 28, and 50-51 have been amended. Now, claim(s) 1-2, 5-7, 9-10, 13, 17, 26-28, 31-32, 34-36, 43, 45, 47-48, and 50-51 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-2, 5-7, 9-10, 13, 17, 26-27, 31-32, 34-36, 43, 45, 47-48, and 50-51 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites method, comprising: at a first Internet-enabled electronic device with a display: while running an application on the first Internet-enabled electronic device: providing, on a repeating basis over a period of time, a questionnaire within the application regarding a plurality of conditions, wherein each condition in the plurality of conditions arises, at least in part, from a chronic gastrointestinal indication associated with a user, wherein the questionnaire comprises a plurality of questions, and each respective question in the plurality of questions (i) is associated with a corresponding condition in the plurality of conditions and (ii) comprises an affordance that is configured to allow the user to select between a low value and a high value to indicate a degree to which the user presently associates with the corresponding condition; storing responses to the questionnaire in a data store associated with the user in the first Internet-enabled electronic device each time the user responds to the questionnaire using the affordances associated with the plurality of questions of the questionnaire; responsive to a report request from the user, providing an interactive user report comprising a respective single scalar value representing a quality of life measure of the user at each respective time point in a plurality of time points across a period of time, within the application, based upon answers to the plurality of 
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations that constitute Certain Methods of Organizing Human 
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas. For example the claims recite "a first Internet-enabled electronic device" and "a second Internet-enabled electronic device" that is used in providing the questionnaire, storing responses to questionnaire, providing a user report based on request, and communicating the information to another device. The written description discloses that the recited computer 
 Claims 50-51 recite the same functions as claims 1, 5-7, 9-10, 13, 17, 26-27, 31-32, 34- 36, 43, 45, and 47-49, but in non-transitory computer readable storage medium and system.
Therefore, these claims also recite abstract ideas that fall into the "Certain Methods of Organizing Human Activity" grouping of abstract ideas as explained above. These claims also do not integrate the abstract idea into a practical application for the same reasons as explained above because they merely include instructions to implement the abstract idea on a computer.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, storing and retrieving data from memory is recognized as well-understood, routine, and conventional activity of a general-purpose computing device (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) as is displaying results of a rudimentary analysis (TL/Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48). Merely adding well- understood, routine, and conventional activity of a general-purpose computing device to a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-7, 9, 13, 27-28, 31-32, 34-36, 45, 47-48, and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Moturu et al. (U.S. Patent Pre-Grant Publication No. 2016/0063205) in view of Dawson et al. (U.S. Patent Pre-Grant Publication No. 2016/0379511) in further view of Melker et al. (U.S. Patent Pre-Grant Publication No.2007/0258894).
As per independent claim 1, Moturu discloses a method, comprising: at a first Internet- enabled electronic  device  with a display: while running  an application  on the first Internet­ 
While Moturu teaches a method for managing a patient's quality of life, Moturu may not explicitly teach a patient's quality of life measurements based on chronic gastrointestinal 
Dawson teaches a method capable of identifying chronic gastrointestinal indications (See Paragraphs [0142]-[0143]: A profile can be created for a patient that has fast change components that include factors such as symptoms and these symptoms can be linked to gastrointestinal disease, which the Examiner is interpreting to encompass the claimed portion.); and communicating the interactive user report comprising information in the data store associated with the user from the questionnaire, obtained by the providing, to a remote device for evaluation by a medical practitioner (See Paragraphs [0143] and [0150]: Evaluation is guided by a specialist and the data of a patient can be communicated to a specialist, and a profile can be created for an individual using data for observation and evaluation, the profile is interactive and can be communicated across multiple devices, which the Examiner is interpreting to encompass  the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Moturu to include chronic gastrointestinal indications and communicating the interactive user report information in the data store associated with the user from the questionnaire, obtained by the providing, to a remote device for evaluation by a medical practitioner.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Moturu with Dawson with the motivation of enhancing decision making and the provision of care (See Background of Dawson in Paragraph [0009]).
While Moturu/Dawson teaches a method that is able to utilize responsive to a report request from the user, providing a user report comprising a respective single scalar value 
Melker teaches a method capable of (ii) an objective assessment of an illness factor associated with the gastrointestinal indication at the respective time point, wherein the illness factor is a number of bowel movements per day incurred by the user, a white blood cell count of the user, a hemoglobin count of the user, an erythrocyte sedimentation rate of the user, a plasma viscosity of the user, a neutrophil count of the user, or a weight of the user (See Paragraph [0116]: Level of red blood cells (RBCs) and white blood cells (WBCs) can be used to diagnose and/or treat diseases, which the Examiner is interpreting to encompass an objective assessment of an illness factor associated with the gastrointestinal indication at the respective time point.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
As per claim 2, Moturu/Dawson/Melker discloses the method of claim 1 as described above. Moturu further teaches receiving a psychosocial intervention request from the remote device (See Paragraphs [0064]-[0065]: An alert is transmitted to an entity associated with an individual, the entity can be a caretaker, the alert prompts the entity to push for a therapeutic intervention to address the issue the method identified, which the Examiner is interpreting the therapeutic intervention that is recommended for an issue to encompass a psychosocial intervention request.); and responsive to receiving the psychosocial intervention request, providing a psychosocial interaction activity to the user within the application (See Paragraph [0065]: The dashboard can further provide an option to resolve the alert and can provide the patient with a short term plan to the patient to improve the patient's pain-related state in an acute manner or a long term plan, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 5, Moturu/Dawson/Melker discloses the method of claim 1 as described above. Moturu further teaches wherein the plurality of conditions comprises anxiety, fatigue, social discomfort, leisure, stress level, abdomen pain, depression, gas, weight maintenance, tension, bowel incident, and anger (See Paragraphs [0016]-[0018]: A variety of symptoms can be analyzed to identify the disorder or disease, for example fatigue and pain.).
As per claim 6, Moturu/Dawson/Melker discloses the method of claim 1 as described above. Moturu further teaches wherein the low value is a numerical 1 indicating that the user does not associate with the corresponding condition and the high value is a numerical 10 indicating the user highly associates with the corresponding condition (See Paragraph [0034]: The symptom- assessment surveys can include surveys focused on the assessment of daily functioning and/or activity as affected by a condition or disorder of the patient based on a physical activity scale from 0-10 with 10 being most severe, which the Examiner is interpreting to encompass the claimed portion because a patient would be associated with the condition if the condition affects physical activity throughout the day.).
As per claim 7, Moturu/Dawson/Melker discloses the method of claim 1 as described above. Moturu further teaches wherein the providing questionnaire is done on a recurring basis (See Paragraph [0032]: The symptom-assessment surveys can be provided at a plurality of different time points.).
As per claim 9, Moturu/Dawson/Melker discloses the method of claim 1 as described above. Moturu further teaches wherein the user report further comprises a condition plot as function of time derived from the responses to the questionnaire (See Paragraph [0065]: A graphic can be displayed to display values of one or more scores of a survey and a pain­ related parameter over time, which the Examiner is interpreting to encompass the claimed portion).
As per claim 13, Moturu/Dawson/Melker discloses the method of claim 1 as described above. Moturu may not explicitly teach wherein the chronic gastrointestinal indication is inflammatory bowel disease, obesity, irritable bowel syndrome, gastrointestinal neoplasia, Celiac disease, a food allergy, or a food intolerance.
Dawson teaches a method that teaches wherein the chronic gastrointestinal indication is inflammatory bowel disease, obesity, irritable bowel syndrome, gastrointestinal neoplasia, Celiac disease, a food allergy, or a food intolerance (See Paragraph [0258]: A database of individuals can be utilized to identify the gastrointestinal issue as irritable bowel syndrome, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Moturu to include the identification of the chronic gastrointestinal indication as taught by Dawson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Moturu with Dawson with the motivation of enhancing decision making and the provision of care (See Background of Dawson in Paragraph [0009]).
As per claim 27, Moturu/Dawson/Melker discloses the method of claim 1 as described above. Moturu further teaches wherein the user report comprising the respective single scalar value representing the quality of life measure is interactive and includes instructions for providing the user an action plan based upon the quality of life measure upon request of the user (See Paragraph [0065]: The dashboard can provide short term and long term plans for a patient, and can display values of one or more scores of a survey and/or pain-related parameter over time.).
As per claim 28, Moturu/Dawson/Melker discloses the method of claim 1 as described above. Moturu further teaches wherein the trigger condition for the first alert is a drop in the quality of life score by a predetermined amount over a predetermined amount of time, and wherein the corresponding action of the first alert is a notification  to the user,  through  the application,  for follow  up care or appointment scheduling with a medical practitioner and wherein firing of the first alert comprises initiating a visual alert, an audible alert or a vibrational 
As per claim 31, Moturu/Dawson/Melker discloses the method of claim 1 as described above. Moturu may not explicitly teach wherein the respective single scalar value representing the quality of life measure of the user at each respective time point is color coded using a color schema, wherein each color in the color schema indicates a different quality of life tertile.
Dawson teaches a method wherein the respective single scalar value representing the quality of life measure of the user at each respective time point is color coded using a color schema, wherein each color in the color schema indicates a different quality of life tertile (See Paragraph [0055] and Figures 27-28: Pictorial and graphical visualization can be shown to dictate the physical, mental, and social health determinants which provides accessible and intuitive representations of health and wellbeing data which can utilize colors to dictate the differences, which the Examiner is interpreting the graphical representations in Figures 27-28 to encompass the graphical quality of life measure.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Moturu to include specific graphical quality of life measure requirements as taught by Dawson to specify the visualization of quality of life. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Moturu with Dawson with the motivation of enhancing decision making and the provision of care (See Background of Dawson in Paragraph [0009]).
As per claim 32, Moturu/Dawson/Melker discloses the method of claim 1 as described above. Moturu further teaches wherein the affordance of a question in the plurality of questions 
As per claim 34, Moturu/Dawson/Melker discloses the method of claim 1 as described above. Moturu further teaches wherein the social factor comprises a mood of the user, an anxiety level of the user, a depression level of the user, an amount of pain incurred by the user, or fatigue incurred by the user (See Paragraph [0033]: The user can rate the pain they are experiencing based on a sliding scale from 0-10.) and wherein the illness factor comprises a number of bowel movements per day incurred by the user (See Paragraph [0034]: Behavioral traits can be recorded in the symptom-assessment surveys, which the Examiner is interpreting it to be reasonable to encompass a patient recording amounts of bowel movements per day if asked.).
As per claim 35, Moturu/Dawson/Melker discloses the method of claim 1 as described above. Moturu further teaches wherein the plurality of questions in the questionnaire includes a mobility query, a self-care query, and an activity query (See Paragraphs [0033]-[0035]: The patient is provided survey questions to assess the patient's daily functioning and activity, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 36, Moturu/Dawson/Melker discloses the method of claim 1 as described above. Moturu further teaches wherein the application further comprises a medication module that tracks one or more medicines that the user is taking to alleviate the chronic gastrointestinal indication (See Paragraph [0040]: Prior knowledge of patient's medication regimen can be used in the system to show adherence of the patient to a medication regimen, which the Examiner is 
As per claim 45, Moturu/Dawson/Melker discloses the method of claim 1 as described above. Moturu further teaches wherein the application further includes a medications / medication history module that tracks the use of medications by the user, the medications / medication history module comprising: an input mechanism for inputting medication types and medication usage by the user (See Paragraph [0040]: For individuals following a medication regimen for treatment or maintenance of health in relation to pain and/or other comorbid conditions can include generation of an adherence model, which the Examiner is interpreting to encompass the claimed portion of tracking the use of medications, and that the knowledge of the user's medication use would have to be inputted by the user or a user's proxy to be known by the process.
As per claim 47, Moturu/Dawson/Melker discloses the method of claim 1 as described above. Moturu further teaches wherein the application further includes a medical practitioner caretaker module that tracks contact information for medical practitioner caretakers associated with the user, the medical practitioner caretaker module comprising: an input mechanism for inputting medical practitioner caretaker information by the user (See Paragraph [0065]: An entity associated with the patient should be identified, this entity can be a healthcare provider, which the Examiner is interpreting to encompass inputting medical practitioner caretaker information by the user.).
As per claim 47, Moturu/Dawson/Melker discloses the method of claim 1 as described above. Moturu further teaches wherein the application further includes a pharmacy module that tracks contact information for one or more pharmacies associated with the user, the pharmacy 
As per independent claim 50, Moturu discloses a computer-readable medium for monitoring a chronic  gastrointestinal indication, wherein  the  non-transitory computer readable storage  medium  stores instructions,  which  when executed  by a first Internet­ enabled device, cause the first Internet-enabled device to: provide, on a repeating basis over a period of time, a questionnaire within an application regarding a plurality of conditions, wherein each condition in the plurality of conditions arises, at least in part, from the chronic gastrointestinal indication, wherein the questionnaire comprises a plurality of questions, and each respective question in the plurality of questions (i) is associated with a corresponding condition in the plurality of conditions and (ii) comprises an affordance that is configured to allow the user to select  between  a low  value and a high  value to indicate  a degree to which the user presently associates  with the corresponding  condition  (See Paragraphs  [0030]­[0037]: A process is described to deliver different subsets of the set of symptom-assessment surveys  at different   time points of  the set of time points, these surveys can  be focused  on pain assessment, assessment of daily functioning and/or activity, as affected by a condition or disorder of the patient, and sliding scales are accessible to the user to demonstrate the patient's state based on low values to high values, which the Examiner is interpreting to encompass the claimed portion and is interpreting the surveys to encompass questionnaires.); store responses to the questionnaire in a data store associated with the user each time the user responds to the questionnaire using the affordances associated with the plurality of questions of the questionnaire (See Paragraph [0078]: Data 
While Moturu teaches a computer-readable medium for managing a patient’s quality of life, Moturu may not explicitly teach a patient's quality of life measurements based on chronic gastrointestinal indications; and communicate the interactive user report comprising information in the data store associated with the user from the questionnaire, obtained by the providing, to a remote, second Internet-enabled device other than the first device, for evaluation by a medical practitioner.
Dawson teaches a computer-readable medium capable of identifying chronic gastrointestinal indications (See Paragraphs [0142]-[0143]: A profile can be created for a patient that has fast change components that include factors such as symptoms and these symptoms can be linked to gastrointestinal disease, which the Examiner is interpreting to encompass the claimed portion.); and communicate the interactive user report comprising information in the data store associated with the user from the questionnaire, obtained by the providing, to a remote, second Internet-enabled device other than the first device, for evaluation by a medical practitioner (See Paragraphs [0143] and [0150]: Evaluation is guided by a specialist and the data of a patient can be communicated to a specialist, and a profile can be created for an individual using data for observation and evaluation, the profile is interactive and can be communicated across multiple devices, which the Examiner is interpreting to encompass  the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-readable medium of Moturu to include chronic 
While Moturu/Dawson teaches a computer-readable medium that is able to utilize responsive to a report request from the user, providing an interactive user report comprising a respective single scalar value representing a quality of life measure of the user at each respective time point in a plurality of time points across a period as a function of time based upon answers to the plurality of questions in the questionnaire at each respective time point in the plurality of time points, wherein each respective single scalar value representing a quality of life measure incorporates (i) a subjective assessment, made by the user, of a social factor affected by the chronic gastrointestinal indication at the respective time point, wherein  the social factor is a mood of the user, an anxiety level of the user, a depression level of the user, an amount of pain incurred by the user, fatigue incurred by the user, an amount of sports engaged by the user, or an amount of tension incurred by the user, Moturu/Dawson may not explicitly teach (ii) an objective assessment of an illness factor associated with the gastrointestinal indication at the respective time point, wherein the illness factor is a number of bowel movements per day incurred by the user, a white blood cell count of the user, a hemoglobin count of the user, an erythrocyte sedimentation rate of the user, a plasma viscosity of the user, a neutrophil count or the user, or a weight of the user.
Melker teaches a computer-readable medium capable of (ii) an objective assessment of an illness factor associated with the gastrointestinal indication at the respective time point, wherein the illness factor is a number of bowel movements per day incurred by the user, a white blood cell count of the user, a hemoglobin count of the user, an erythrocyte sedimentation rate of the user, a plasma viscosity of the user, a neutrophil count or the user, or a weight of the user(See Paragraph [0116]: Level of red blood cells (RBCs) and white blood cells (WBCs) can be used to diagnose and/or treat diseases, which the Examiner is interpreting to encompass an objective assessment of an illness factor associated with the gastrointestinal indication at the respective time point.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-readable medium of Moturu/Dawson to include an objective assessment of an illness factor associated with the gastrointestinal indication at the respective time point, wherein the illness factor is a white blood cell count of the user as taught by Melker. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Moturu/Dawson with Melker with the motivation of improving cost and time efficiency (See Background of Melker in Paragraph [0024]).
As per independent claim 51, Moturu discloses an Internet-enabled computer system, comprising one or more processors; memory; and one or more programs stored in the memory for execution by the one or more processors, the one or more programs comprising instructions for: providing, on a repeating basis over a period of time, a questionnaire regarding a plurality of conditions, wherein each condition in the plurality of conditions arises, at least in part, from a chronic gastrointestinal indication associated with a user, wherein the questionnaire comprises a plurality of questions, and each respective question in the plurality of questions (i) is associated 
While Moturu teaches a system for managing a patient's quality of life, Moturu may not explicitly teach a patient's quality of life measurements based on chronic gastrointestinal indications; and communicate the interactive user report comprising information in the data store associated with the user from the questionnaire, obtained by the providing, to a remote Internet-enabled device other than the first device, for evaluation by a medical practitioner.
Dawson teaches a system capable of identifying chronic gastrointestinal indications (See Paragraphs [0142]-[0143]: A profile can be created for a patient that has fast change components 
While Moturu/Dawson teaches a system that is able to utilize responsive to a report request from the user, providing an interactive user report comprising a respective single scalar value representing a quality of life measure of the user at each respective time point in a plurality of time points across a period as a function of time based upon answers to the plurality of questions in the questionnaire at each respective time point in the plurality of time points, wherein each respective single scalar value representing a quality of life measure incorporates (i) a subjective assessment, made by the user, of a social factor affected by the chronic gastrointestinal indication at the respective time point, wherein the social factor is a mood of the user, an anxiety level of the user, a depression level of the user, an amount of pain incurred by 
Melker teaches a system capable of (ii) an objective assessment of an illness factor associated with the gastrointestinal indication at the respective time point, wherein the illness factor is a number of bowel movements per day incurred by the user, a white blood cell count of the user, a hemoglobin count of the user, an erythrocyte sedimentation rate of the user, a plasma viscosity of the user, a neutrophil count or the user, or a weight of the user (See Paragraph [0116]: Level of red blood cells (RBCs) and white blood cells (WBCs) can be used to diagnose and/or treat diseases, which the Examiner is interpreting to encompass an objective assessment of an illness factor associated with the gastrointestinal indication at the respective time point.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Moturu/Dawson to include an objective assessment of an illness factor associated with the gastrointestinal indication at the respective time point, wherein the illness factor is a white blood cell count of the user as taught by Melker. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Moturu/Dawson with Melker with the motivation of improving cost and time efficiency (See Background of Melker in Paragraph [0024]).
Claims 10, 17, 26, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Moturu et al. (U.S. Patent Pre-Grant Publication No. 2016/0063205) in view of Dawson et al. (U.S. Patent Pre-Grant Publication No. 2016/0379511) in view of Melker et al. (U.S. Patent Pre-Grant Publication No. 2007/0258894) in further view of Frey (U.S. Patent Pre-Grant Publication No. 2013/0035951).
As per claim 10, Moturu/Dawson/Melker discloses the method of claim 1 as described above. Moturu/Dawson/Melker may not explicitly teach wherein the user report further comprises a checklist of care indicating number of care tasks associated with the chronic gastrointestinal indication the user has completed and wherein the user report further comprises an indication of a number of hospital and emergency room visits the user has participated in during a predetermined period of time.
Frey teaches a method wherein the user report further comprises a checklist of care indicating  number  of care tasks associated  with the chronic  gastrointestinal indication  the user has completed and wherein the user report further comprises an indication of a number of hospital and emergency room visits the user has participated in during a predetermined period of time (See Paragraphs [0284]-[0287]: Patient Outcome Reports are generated to identify if the patient has adhered to the patient care plan and exemplary indexes include the general quality of life questionnaires, which the Examiner is interpreting the patient care plan to accomplish the checklist of care and the Examiner is interpreting the access to electronic medical records or electronic health records would encompass knowledge the number of hospital and emergency room visits the user has participated in prior (See Paragraph [0165]: The profile can include any information regarding a subject preparing to undergo a non-emergent surgery.)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to 
As per claim 17, Moturu/Dawson/Melker discloses the method of claim 1 as described above. Moturu/Dawson/Melker may not explicitly teach wherein the user has undergone a bariatric surgical procedure to alleviate the chronic gastrointestinal condition wherein the bariatric surgical procedure is selected from the group consisting of a gastric bypass, a sleeve gastrectomy, an insertion of an adjustable gastric band, or a biliopancreatic diversion with duodenal switch.
Frey teaches a method wherein the user has undergone a bariatric surgical procedure to alleviate the chronic gastrointestinal condition wherein the bariatric surgical procedure is selected from the group consisting of a gastric bypass, a sleeve gastrectomy, an insertion of an adjustable gastric band, or a biliopancreatic diversion  with duodenal  switch  (See Paragraph [0032]: The subject can be a post-surgical patient who has had bariatric surgery, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Moturu/Dawson/Melker to include specificity of the patient's  identity as taught by Frey. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Moturu/Dawson/Melker with Frey with the motivation of improving assessment and treatment of scheduled patients (See Background of Frey in Paragraph [0006]).
As per claim 26, Moturu/Dawson/Melker discloses the method of claim 1 as described above. Moturu/Dawson/Melker may not explicitly teach wherein the user report further comprises a visual representation of resource utilization.
Frey teaches a method wherein the user report further comprises a visual representation of resource utilization (See Paragraph [0289]: The patient outcome report can be specific to the subject and can include data gathered over time and can include details about the surgery at the patient level, which the Examiner is interpreting subject specific surgery details to encompass resource utilization.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Moturu/Dawson/Melker to include identification of resource utilization as taught by Frey. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Moturu/Dawson/Melker with Frey with the motivation of improving assessment and treatment of scheduled patients (See Background of Frey in Paragraph [0006]).
As per claim 43, Moturu/Dawson/Melker discloses the method of claim 1 as described above. Moturu/Dawson/Melker may not explicitly teach wherein the application further includes a resource use module that tracks utilization of the user of one or more resources, the resource use module comprising: an input mechanism for inputting usage by the user of resources in the one or more resources, and a plotting mechanism for plotting usage of the one or more resources by the user over a period of time, wherein the one or more resources is a plurality of resources and the plurality of resources comprises emergency room visits and hospitalization visits.
Frey teaches a method that discloses wherein the application further includes a resource use module that tracks utilization of the user of one or more resources, the resource use module comprising: an input mechanism for inputting usage by the user of resources in the one or more .

Response to Arguments
In the Remarks filed on August 30, 2021, the Applicant argues that the newly amended and/or added claims overcome the Claim Objection(s), 35 U.S.C. 101 rejection(s), and 35 U.S.C. 103 rejection(s). The Examiner agrees that the newly added and amended claims overcome the Claim Objection(s). However, the Examiner disagrees that the newly added and amended claims overcome the 35 U.S.C. 101 rejection(s), and 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) Claim 1 is clearly directed to an improvement to the process of electronic and automated reporting and monitoring of gastrointestinal indications by using computer techniques to obtain user responses, store user responses in an electronic data store, provide an interactive user report that is accessible to both the user and a medical practitioner at a plurality of electronic devices, transform a plurality of user responses covering disparate topics (i.e., subjective and objective assessments) to a standardized format as a single scalar value, and perform an automated alert firing function comprising comparison of the scalar value representing transformed assessments to a plurality of trigger conditions for a plurality of alerts in an alert lookup table, stored in the electronic device. There is no abstract idea recited in the claim, because the electronic obtaining and storing of the questionnaire responses, the generating and communicating of an interactive report to multiple individuals, and the firing of alert actions based on a comparison between a quality of life measure and trigger conditions in an electronic alerts lookup table cannot be entirely manually performed by a human or entirely performed within the human mind. Furthermore, the specification does not provide an embodiment in which the claimed activities are performed entirely manually or in the human mind. Applicant notes that in Research the invention was found to be patent-eligible even though an image could include (e.g., the patient's) health; (3) Moreover, amended claim 1 recites an interactive user report that is provided to the user at a first Internet-enabled electronic device and further communicated for evaluation by a medical practitioner at a remote, second Internet-enabled electronic device. As described in paragraphs [00149] and [00155] and Figure 33 of the specification, these limitations advantageously (e.g., the patient's) gastrointestinal indications, such as dynamically generated quality metrics, collaborative plans, and interactive modules. Thus, by facilitating periodic input from the user via their questionnaire responses, Applicant's claimed method provides increased speed and quality of patient assessment and care by communicating consolidated patient information to at least the user and a medical practitioner; (4) Moturu, Dawson, and Melker do not consider combining any interactive user report with a respective single scalar value representing the quality of life measure of the user at           each respective time point in a plurality of time points, let alone with communicating such an interactive user report to a remote, second Internet-enabled electronic device for evaluation by a medical practitioner, as enumerated in amended claims 1, 50, and 51. Dawson, while generically disclosing performing a self-evaluation that is guided by a specialist [0150], recites a method of determining whether a user should undergo an evaluation (e.g., an evaluation  prescription)  based  on information  in a user profile.  The "evaluation" disclosed in Dawson refers to a process of prescribing evaluations,  e.g., obtaining user information for assessing health, rather than communicating one or more scalar values that represent a quality of life measure for the subject to a medical practitioner for monitoring a chronic gastrointestinal indication, e.g., communicating a  health  measure  to  a  medical practitioner for further decision-making, as required by Applicant's claims. Moturu in view of Dawson does not disclose "communicating an interactive user report comprising information in the data store associated with the user from the questionnaire, 
In response to argument (1), the Examiner disagrees with the Applicant. The Examiner has agreed with the Applicant and has withdrawn the 35 U.S.C. 101 rejection for only claim 28. However, the Examiner asserts that claim 1 does recite a judicial exception that falls under the "Certain Methods of Organizing Human Activity" grouping. The Examiner asserts that the amended claims recite an abstract idea that amounts to a user asking questions from a questionnaire to a patient and recording the answers every time the questionnaire is delivered to the patient, which can be reiterated to the patient if asked, a user delivering the questionnaires to a practitioner that the user has finished after interviewing the patient, a user checking scalar values to trigger conditions and utilizing the trigger conditions to identify the alert from a lookup table, and finally notifying a user to take a corresponding action based on the alert. 
The Examiner further disagrees with the Applicant and the Examiner asserts that Claim 1 is not an improvement to the process of electronic and automated reporting and monitoring of gastrointestinal indications as the abstract idea of the recited claims is not fully integrated into a practical application as the recited claims utilize generic computer components. The Examiner further asserts that there is an abstract idea recited in the claim, the steps of electronic obtaining and storing of the questionnaire responses, the generating and communicating of an interactive report to multiple individuals, and the firing of alert actions based on a comparison between a quality of life measure and trigger conditions in an electronic alerts lookup table can be manually performed by a human or entirely performed within the human mind as the recited claims are recited at a level of generality that would allow a human to follow the claims as instructions with the use of generic computer components to 
 The Examiner further disagrees with the Applicant in reference to the utilization of Research and SiRF Tech as the Applicant’s amended claims in reference to Research are not similar as the Examiner has described that the Applicant’s claims can be accomplished by a person and further the SiRF Tech is not similar as the Examiner has interpreted the claims as a whole, not just in a simple form, to be accomplished by a person utilizing the claims as instructions. The 35 U.S.C. 101 rejection(s) stand.
In response to argument (2), the Examiner disagrees with the Applicant. The Examiner asserts that the limitations of claim 1, as amended, are not directed to a method of "managing personal behavior or relationships or interactions between people," including "social activities, teaching, and following rules or instructions." The limitations of amended claim 1 are directed to mere rules or instructions, as the electronic obtaining and storing of responses, provision and communication of an interactive user report to multiple individuals at multiple electronic devices, and the comparing and alert firing functions based on an alert lookup table stored in the electronic device, utilizes generic computer components, and can be performed entirely manually by a human or in the human mind. These activities clearly do relate to a relationship between people as the user would interact with other people. Further, they do relate to interactions between people as the amended claims do not differentiate that the comparison of single scalar values with trigger conditions or the firing of alerts could not be 
The Examiner does not find the Applicant’s argument persuasive that the amended claims would reduce the time, burden, and resources needed in scheduling patient-doctor appointments or performing frequent “check-ins” to determine whether a patient is experiencing a change in symptoms or in need of care as the amended claims rely on generic computer components to accomplish the steps and does not integrate the abstract idea into a practical application that could not be performed by a person. The Examiner disagrees that claim 1 is directed to a specific improvement in the medical field for managing chronic gastrointestinal disorders that is facilitated, at least in part, by the computer technology recited in the claim, the Examiner asserts that the claims as recited do not fully integrate the abstract idea into the practical application as the generic computer components are not integral to the amended claims as recited and a person following instructions would be able to accomplish the steps. 
The Examiner disagrees with the Applicant that an automated alert that can be triggered when a patient's quality of life measure indicates that the patient is "not doing well" as a triggered alert for “not doing well” could be accomplished by a patient contacting their physician and the physician scheduling an appointment for the patient instead of utilizing the Applicant’s claimed invention on a similar device. The Examiner further disagrees with the Applicant’s argument that the interactive user report that is provided to the user at a first Internet-enabled electronic device and further communicated for evaluation by a medical practitioner at a remote, second Internet-enabled electronic device would not overcome the 35 U.S.C. 101 rejection(s) as the claims are recited at a level of generality that would not 
In response to argument (3), the Examiner disagrees with the Applicant. The Examiner further disagrees with the Applicant’s argument that the communication of the interactive user report to at least a user and a medical practitioner allows for both parties to access relevant information relating to the user's (e.g., the patient's) gastrointestinal indications, such as dynamically generated quality metrics, collaborative plans, and interactive modules would overcome the 35 U.S.C. 101 rejection(s) as the amended claims as recited are similar to a patient and physician utilizing a shared document on either Internet-enabled devices. The increased and quality of the patient assessment and care by the route of communicating consolidated patient information to at least the user and a medical practitioner is not clear as the same steps could be accomplished by a person communicating with another person and the amended claims do not integrate this abstract idea into a practical application to be utilized. The 35 U.S.C. 101 rejection(s).
In response to argument (4), the Examiner disagrees with the Applicant. The Examiner disagrees with the Applicant.  Moturu in view of Dawson does disclose an interactive user report with a respective single scalar value representing the quality of life measure of the user at           each respective time point in a plurality of time points, let alone with communicating such an interactive user report to a remote, second Internet-enabled electronic device for evaluation by a medical practitioner, as enumerated in amended claims 1, 50, and 51 as rejected above. Dawson in Paragraph [0143] teaches a profile is created for an individual using data from traditional check box and questionnaire tools, self-evaluation, observed evaluation through a framework integrated into the system, system use, wearables, 
In response to argument (5), the Examiner disagrees with the Applicant. The Examiner asserts that the combination of Moturu/Dawson with Melker is reasonable as Moturu, Dawson, and Melker disclose method and systems that are utilized in a similar technical environment of monitoring and reporting treatment of patients. The teachings of Melker in reference obtaining automated objective assessments from a patient's body using a sensor applied to the patient can be combined with Moturu and Dawson as a patient can input the information that is collected into a questionnaire that is prompted by the combination of Moturu and Dawson. The Examiner disagrees that Melker does not teach or suggest combining these measurements with any subjective assessments, or indeed obtaining any subjective assessments as Melker is utilized to be combined with Moturu and Dawson to encompass an objective assessment of an illness factor associated with the 
In response to argument (6), the Examiner disagrees with the Applicant. The Examiner cannot reasonably agree with the Applicant’s argument that the present design has resulted in greater than expected results, met long felt, but unresolved needs, and enjoyed considerable commercial success. The Examiner does not find that the results of Example 1 of Applicant's specification’s study design for assessing the impact of a mobile platform for monitoring and assessing quality of life in patients with inflammatory bowel disease, persuasive as the Examiner cannot reasonably agree with the Applicant on these grounds of approval. The Examiner does not find it persuasive to utilize other studies that are similar in the environment of the Applicant’s claimed invention as a reason for allowability since there are a variety of factors that could differentiate between the study and the Applicant’s claimed invention could not function similarly. The Examiner does not find the Applicant’s argument that the Applicant's claimed method provides solutions for long felt but unresolved needs and collectively yielding revenue persuasive as the claimed method of 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bluth (U.S. Patent Pre-Grant Publication No. 2009/0240115), describes community based managed health kiosk systems for solicitation of patients for medical testing and health studies, Walker et al. (U.S. Patent Pre-Grant Publication No. 2014/0257852), describes identifying a modification to a user's health care record stored in a database and identifying specified terms, and Honka et al. ("Rethinking Health: !CT-Enabled Services to Empower People to Manage Their Health"), describes managing patient health with the assistance of ICT- enabled services.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571) 270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/B.S.E./            Examiner, Art Unit 3626                                                                                                                                                                                            
/CHRISTOPHER L GILLIGAN/            Primary Examiner, Art Unit 3626